DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit”, “display unit”, “acquisition unit”, “setting unit”, “acceptance unit”, “deletion unit”, and “determination unit” in claims 1, 5, 10, 13, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
storage unit – storage unit 404 and paragraph [0031],
display unit – display unit 402 and paragraph [0032],
acquisition unit – acquisition unit 401 and paragraph [0032],
setting unit – paragraph [0074],
acceptance unit – acceptance unit and paragraph [0028],
deletion unit – paragraph [0059], and 
determination unit – paragraph [0071].
	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oono (US 2005/0206938) in view of Kuroda et al. (US 2003/0053106).
(1) regarding claim 1:
Oono ‘938 discloses an information processing apparatus communicable with an image output apparatus (paragraph [0023]-[0025], where it can be seen that the information processing apparatus is connected to multiple printers), comprising: 
a storage unit configured to store first status information concerning whether it is possible to execute a function in the image output apparatus, which is acquired from the image output apparatus (paragraph [0028], where available settings of the printer are gathered and stored in memory);
Oono ‘938 discloses all the subject matter as described above except a display unit configured to display a list of image output apparatuses as management targets based on the first status information stored in the storage unit and second status information concerning a communication state between the information processing apparatus and the image output apparatus, 
wherein if a condition based on the first status information and the second status information is satisfied, the display unit displays, as a candidate to be deleted from the management targets, an image output apparatus corresponding to the first status information and the second status information.
However, Kuroda ‘106 teaches a display unit (Fig. 18) configured to display a list of image output apparatuses as management targets based on the first status information stored in the storage unit and second status information concerning a communication state between the information processing apparatus and the image output apparatus (Fig. 18 and paragraph [0170]-[0171], where a list of all printers to be managed is presented, and information concerning the status of the printer e.g. error (Status in Fig. 18, and paragraph [0055])), 
wherein if a condition based on the first status information and the second status information is satisfied, the display unit displays, as a candidate to be deleted from the management targets, an image output apparatus corresponding to the first status information and the second status information (paragraphs [0171]-[0173] and [0185], where based on a condition that the printer has an error (interpreted as second status information) and as a first status information, the printer capabilities remain the same, thus allowing the printer to perform certain functions; the examiner would like to point out that the claim limitations do not specify that the conditions need to be negative conditions for the limitation to be met, therefore the examiner is interpreting a printer with all the functionalities but that is has an error preventing operation, to be encompassing the broadest reasonable interpretation of the claim).
Having a system of Kuroda ‘106 reference and then given the well-established teaching of Oono ‘938 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oono ‘938 to include the limitations as taught by Kuroda ‘106 because with this it becomes possible to provide a mechanism such that the user can easily perform print setting without being conscious of matching performance of the print setting which is changed in accordance with a change in outputting method (paragraph [0014]).

(2) regarding claim 7:
Oono ‘938 discloses all the subject matter as described above except wherein if a condition concerning a first image output apparatus whose first status information is stored in the storage unit and a second image output apparatus added to the management targets is satisfied, the display unit displays the image output apparatus corresponding to the first status information as the candidate to be deleted.
However, Kuroda ‘106 teaches wherein if a condition concerning a first image output apparatus whose first status information is stored in the storage unit and a second image output apparatus added to the management targets is satisfied, the display unit displays the image output apparatus corresponding to the first status information as the candidate to be deleted (Fig. 18 and paragraphs [0171]-[0173] and [0183]-[0185], where printers can be added to the list and the first device with an error can be removed from the list).
Having a system of Kuroda ‘106 reference and then given the well-established teaching of Oono ‘938 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oono ‘938 to include the limitations as taught by Kuroda ‘106 because with this it becomes possible to provide a mechanism such that the user can easily perform print setting without being conscious of matching performance of the print setting which is changed in accordance with a change in outputting method (paragraph [0014]).

(3) regarding claims 15 and 16:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

Allowable Subject Matter
Claims 2-6, and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claim 2 discloses the unique and distinct limitations of “wherein the condition includes, as a condition concerning the second status information, a condition that communication between the information processing apparatus and the image output apparatus is impossible”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 3-6 depend on claim 2, therefore a similar analysis applies.
B. Claim 8 discloses the unique and distinct limitations of “wherein the condition concerning the first image output apparatus and the second image output apparatus is that device information acquired from the first image output apparatus and managed by the information processing apparatus matches device information of the second image output apparatus”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claim 9 depends on claim 8, therefore a similar analysis applies.
C. Claim 10 discloses the unique and distinct limitations of “a setting unit configured to set the condition concerning the first image output apparatus and the second image output apparatus”, either alone or in combination, the applied prior art does not teach the claimed subject matter. 
D. Claim 11 discloses the unique and distinct limitations of “wherein the display unit groups and displays the plurality of image output apparatuses as the candidates to be deleted, based on pieces of device information of the plurality of image output apparatuses”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claim 12 depends on claim 11, therefore a similar analysis applies.
E. Claim 13 discloses the unique and distinct limitations of “an acceptance unit configured to accept an instruction to delete the image output apparatus as the candidate to be deleted; and a deletion unit configured to delete, upon accepting the instruction by the acceptance unit, from the storage unit, management information for managing the image output apparatus as the candidate to be deleted”, either alone or in combination, the applied prior art does not teach the claimed subject matter. 
F. Claim 14 discloses the unique and distinct limitations of “a determination unit configured to determine the communication state based on communication for newly acquiring the first status information when the first status information is stored in the storage unit, wherein the condition is a condition based on the first status information stored in the storage unit and the communication state determined by the determination unit”, either alone or in combination, the applied prior art does not teach the claimed subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675